Case 1:19-cv-01243-MKB-VMS Document 10 Filed 04/22/19 Page 1 of 1 PageID #: 47



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


                                                     :
BRIAN FISCHLER, Individually and on behalf of        : Case No. 1:19-cv-01243-MKB-VMS
all other persons similarly situated,                :
                                                     : RULE 7.1 STATEMENT
                      Plaintiffs,                    :
                                                     :
               v.                                    :
                                                     :
EVERLANE, INC,                                       :
                                                     :
                      Defendant.                     :
                                                     :
                                                     :


        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Everlane, Inc.

certifies that it has no parent corporation and no publicly held corporation owns 10% or more of

its stock.

 Dated: April 22, 2019                      Respectfully submitted,

                                            FENWICK & WEST LLP

                                            By: /s/ Chieh Tung
                                                Chieh Tung (pro hac vice anticipated)
                                                (Calif. State Bar # 318963)
                                                555 California Street, 12th Floor
                                                San Francisco, CA 94104
                                                Telephone: 415.875.2300
                                                Email: ctung@fenwick.com

                                            Attorneys for Defendant Everlane, Inc.
